DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 01/23/2012.  In virtue of the communication:
Claims 1-11 are present in the instant application.
Claims 1-11 are currently amended.
The references cited in the Information Disclosure Statement (IDS) filed on 01/23/2012 have been considered by the examiner.
The present application is being examined under the pre-AIA  first to invent provisions.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
For the Claim(s):
In claim 1, line 1, “Method” should be changed to --A method-- before “for adjusting supply powers”.
In claim 1, line 8, delete “,” after “increases” (duplicated).
In claims 2-9, line 1 of each claim, “Method” should be changed to --The method-- before “according to”.
In claim 10, line 1, “Adjustment system” should be changed to --An adjustment system-- before “for adjusting supply powers”.
In claims 11, line 1, “Lighting system” should be changed to --A lighting system-- before “for a room”.
In claim 10, line 9, “it” is not clear to what it intended to be.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-11 would be allowable if corrected to overcome the objections as set forth above.
The primary reasons for the allowed subject matters of the claims are in the inclusion of the limitation(s):
“… an adjustment system for adjusting supply powers for a first source of artificial light in a first zone of a room and for a number of second sources of artificial light in a number of second zones of the room, the first zone being closer to an external light source than the second zones, whereby the supply powers for the first and second sources of artificial light are reduced when a level of combined light level, comprising light from the first source of artificial light and light from the external light source increases, the system comprising at least the following: a) a photo detection unit realized and/or positioned such that the photo detection unit measures the level of combined light, b) a first control circuit realized to derive from the measured level of combined light first supply power control signals for driving the first source of artificial light, c) at least a second control circuit realized to derive from the first supply power control signals second power control signals for driving the second sources of artificial light” and combination 
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Morgan (U.S. Pub. 2004/0160199 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844